Appeal Ordered Withdrawn and Opinion issued January 31,2000




                                             In The
                                  Qtnurf nf Appenln
                        1Jiift}J mintritt nf we~nn nt mnllnn
                                      No. 05-99-00065-CR


                         JOSE ALFREDO RODRIGUEZ, Appellant

                                                v.
                                 STATE OF TEXAS, Appellee


                           On Appeal from the 195th District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F98-49846-VN


                               OPINION PER CURIAM
                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
                                   Fifth Court of Appeals
                                 Case Attorney Address List
                                                                                  Page:
                                                                   Date Printed: 0 l/31 /2000

                  Case Number: 05-99-00065-CR      Date Filed: 01/12/1999

Style: Rodriguez, Jose Alfredo
       v.
       The State of Texas

Trial Judge:          Nelms, John
Trial Court Reporter:
Trial Court:          I 95TH DISTRICT COURT Trial County: DALLAS

APP    Mr. Bennie Ralph Juarez
       ATT 011040000
       5959 E Northwest Hwy Apt 3060
       Dallas, Tx 75231-7450
       Phone 214/741-7562
       Fax I -


ST A   William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
       Frank Crowley Courts Bldg., 10th FL
       13 3 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3845
       Fax